Citation Nr: 0309397	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  98-16 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from November 1967 to 
September 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied service 
connection for PTSD.  The veteran entered notice of 
disagreement with this decision in August 1998; the RO issued 
a statement of the case in September 1998; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in October 1998. 


FINDINGS OF FACT

1.  All evidence necessary to decide the appealed claim for 
service connection for PTSD is of record. 

2.  The veteran did not engage in combat with the enemy.

3.  The record includes a medical diagnosis of PTSD, 
competent evidence which supports the veteran's assertion of 
in-service incurrence of the stressful event of mortar and 
rocket attacks on the base, and medical evidence of a nexus 
between diagnosed PTSD and this stressful event in service. 


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.102, 
3.303, 3.304(f), 4.125(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the provisions of the Veterans Claims 
Assistance Act have been complied with.  In light of the 
complete grant of benefits sought on appeal (entitlement to 
service connection for PTSD), no further evidence is 
necessary to substantiate the veteran's claim for service 
connection for PTSD.  See 38 U.S.C.A. § 5103(a) (West 2002).  
In this veteran's case, there is no reasonable possibility 
that further assistance would aid in substantiating the claim 
for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Also, further notice to the 
veteran concerning the evidence necessary to substantiate his 
claim or regarding responsibilities in obtaining evidence 
would serve no useful purpose.

The veteran filed his claim for service connection for PTSD 
in September 1997.  He contends that he currently suffers 
from PTSD as a result of various in-service stressors during 
his service in Vietnam.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002). 

Service connection for PTSD now requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).  Prior to the effective date of 38 C.F.R. 
§ 3.304(f) on June 18, 1999, and at the time the veteran's 
claim for service connection for PTSD was filed in September 
1997, the requirements for service connection for PTSD were: 
medical evidence establishing a clear diagnosis of the 
condition; credible supporting evidence that the claimed 
stressor actually occurred; and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (1998).  
Generally, when a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In this case, the 
Board finds that the new regulation is potentially more 
beneficial in this veteran's case because it only requires 
medical evidence of a current diagnosis of PTSD in accordance 
with DSM-IV, but no longer requires a "clear" diagnosis of 
PTSD.  In light of the Board's grant of the appeal for 
service connection for PTSD, the Board finds that the veteran 
has not been prejudiced by the Board's current decision on 
the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2002); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

The phrase "engaged in combat with the enemy" requires that 
the veteran have personally taken part in a fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In this case, there is no objective 
evidence that the veteran "engaged in combat with the 
enemy."  VAOPGCPREC 12-99.  The veteran's 
DD Form 214 does not indicate references to combat, but 
reflects that he earned the National Defense Service Medal, 
Vietnam Service Medal, Vietnam Campaign Medal, and Good 
Conduct Medal.  

Service personnel records reflect that the veteran's military 
occupational specialty was a pay specialist.  The only 
evidence supporting his assertions of having engaged the 
enemy in combat are his own written and verbal assertions 
that he did so while out of his occupational specialty and on 
patrols, which are not documented in the records.  The phrase 
"engaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit or instrumentality.  
VAOPGCPREC 12-99.  There is no supporting evidence that the 
veteran engaged in combat with the enemy.  

Because the veteran did not engage in combat with the enemy, 
his lay testimony alone is not enough to establish the 
occurrence of the alleged stressor which included rocket and 
mortar attacks against the base on which the veteran was 
stationed.  After a review of the evidence, however, the 
Board finds that the evidence of record  is sufficient to 
raise a reasonable doubt as to occurrence of the stressors of 
rocket and mortar attacks on the base where the veteran was 
stationed.  An April 2000 United States Army and Joint 
Services Environmental Support Group (now the United States 
Armed Services Center for Research of Unit Records) letter 
and supporting operational reports demonstrate that that, for 
the period from November 1968 to April 1969, there were 
multiple mortar and rocket attacks on the Chu Lai Base, the 
documented base camp area location of the 23rd Administration 
Company, the organization to which the veteran was attached 
in Vietnam.  The documentation also reflects that patrols 
were employed in the Chu Lai rocket belt area, and that there 
was a significant increase in heavy enemy contacts and fire 
attacks in February 1969, with some attacks in March and 
April 1969.  Based on this evidence, the Board finds that the 
evidence is sufficient to raise a reasonable doubt as to 
whether the stressors of mortar and rocket fire on Chu Lai 
Base in early 1969 occurred during the veteran's active duty 
service.  Resolving reasonable doubt on this question in the 
veteran's favor, the Board finds that this reported stressor 
occurred.  38 C.F.R. § 3.102.

The favorable medical evidence of record includes a medical 
diagnosis of PTSD and medical evidence of a nexus between 
diagnosed PTSD and the stressful events of the base being 
attacked by mortar fire and rockets in service, the two 
additional elements required to establish a claim for service 
connection for PTSD.  38 C.F.R. § 3.304(f).  The Board notes 
that the unfavorable medical evidence demonstrates additional 
psychiatric diagnoses other than PTSD, and that several of 
the PTSD diagnoses of record are based on additionally 
reported stressful events other than the only verified 
stressful event of mortar fire and rocket fire at the Chu Lai 
Base.  The favorable evidence is sufficient, however, to 
raise a reasonable doubt as to whether the veteran currently 
has a diagnosed disability of PTSD which is etiologically 
related to the only verified stressful event during service.  
For these reasons, with the resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
diagnosed PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.304(f), 4.125(a) (2002).  


ORDER

Service connection for PTSD is granted. 



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

